ACCEPTED
                                                                                          01-14-00937
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  1/22/2015 4:32:38 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                        No. 01-14-00937-CV
__________________________________________________________________
                                                         FILED IN
                                                   1st COURT OF APPEALS
                    IN THE COURT OF APPEALS            HOUSTON, TEXAS
                 FOR THE FIRST DISTRICT OF TEXAS 1/22/2015 4:32:38 PM
                         HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                          Clerk
__________________________________________________________________
               DEBORAH A. BECK and NANCY BECK-DEANE,
                                                Appellant,

                                          V.

                              DAVE ESCOBALES,
                                                              Appellee.

          From Cause No. 2013-07491; 125th Judicial District Court
                          Harris County, Texas
__________________________________________________________________

          APPELLEE’S DESIGNATION OF LEAD COUNSEL
__________________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS OF TEXAS:

      Appellee, Dave Escobales, designates Alvin L. Zimmerman as his lead

counsel on appeal, for all purposes in the instant appeal, including all notices to

and from the Court, pursuant to TRAP 6.1(b) et seq.

      1.    Russell C. Ducoff was trial counsel when this case was tried in 125th

District Court of Harris County, Texas.

      2.    Appellee, Dave Escobales, under Texas Rules of Appellate Procedure

6.1(c), designates Alvin L. Zimmerman as lead counsel for this appeal.

      5.    The necessary information for Alvin L. Zimmerman is as follows:


                                                                                   1
             Texas Bar No.: 22265000
             Zimmerman, Axelrad, Meyer, Stern & Wise, P.C.
             3040 Post Oak Blvd., Suite 1300
             Houston, Texas 77056
             (713) 212-2611
             (713) 212-2710
             azimmerman@zimmerlaw.com

      6.     For these reasons, Appellee, Dave Escobales, asks the Court to

instruct the Clerk to change the record to reflect that Alvin L. Zimmerman is lead

counsel for Appellee in this case on appeal.



                                       Respectfully submitted,

                                       ZIMMERMAN AXELRAD
                                       MEYER STERN & WISE, P.C.

                                               /s/ Alvin L. Zimmerman
                                       By:     Alvin L. Zimmerman
                                               State Bar No.: 24046641
                                               3040 Post Oak Blvd., Suite 1300
                                               Houston, Texas 77056
                                               Telephone: (713) 212-2691
                                               Facsimile: (713) 212-2790
                                               azimmerman@zimmerlaw.com

                                       ATTORNEYS FOR APPELLEE
                                       DAVE ESCOBALES




                                                                                 2
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been sent by e-file, fax and/or certified mail, return receipt requested on this the
22nd day of January, 2015 to the following:

Russell C. Ducoff                            Mr. David Escobales
4615 Southwest Freeway, Suite 500            1038 Boucher Avenue
Houston, Texas 77027-7106                    Annapolis, Maryland 21403

Kathleen Anne O’Conner
Jones Gillaspia & Lloyd, LLP
4400 Post Oak Parkway, Suite 2360
Houston, Texas 77027

                                             /s/ Alvin L. Zimmerman
                                             Alvin L. Zimmerman




                                                                                  3